Citation Nr: 0420874	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-14 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
septectomy.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disorder claimed as lumbar back disorder and thoracic spine 
sprain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran failed to report for a personal 
videoconference hearing at the RO, scheduled in May 2004, 
without any indication of good cause for his failure to 
appear, and he has not otherwise expressed a desire to 
reschedule that hearing.  


FINDINGS OF FACT

1.  By rating decision in May 1968, the RO denied the 
veteran's claims of entitlement to service connection for 
septectomy and back disorder; the decision is final.  

2.  Evidence received since the May 1968 rating decision does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for septectomy.  

3.  Evidence received since the May 1968 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for back disorder.  

4.  Competent medical evidence relating the veteran's current 
back disorder, claimed as lumbar back disorder and thoracic 
spine sprain, to his active duty service is not of record. 





CONCLUSIONS OF LAW

1.  The May 1968 rating decision that denied entitlement to 
service connection for septectomy and back disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002).  

2.  The evidence received since the May 1968 rating decision 
is not new and material, and the claim for entitlement to 
service connection for septectomy is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).

3.  New and material evidence has been received since the May 
1968 rating decision, and the claim of entitlement to service 
connection for back disorder, claimed as lumbar back disorder 
and thoracic spine sprain, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

4.  Back disorder, claimed as lumbar back disorder and 
thoracic spine sprain, was not incurred or aggravated during 
the veteran's service.  38 U.S.C.A. §§ 1110, 1112, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Here, the RO, in a January 2002 letter, did provide the 
veteran with VCAA notice prior to the May 2002 rating 
decision.  Although the VCAA letter provided to the veteran 
did not contain the fourth element, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  Subsequent to the VCAA 
letter in January 2002, an October 2002 duty to assist letter 
and November 2002 statement of the case (SOC) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The VCAA letter in January 2002 and October 2002, and the 
November 2002 SOC specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

New and Material Evidence

In a May 1968 rating decision, the veteran's service 
connection claims for septectomy and back disorder were 
denied.  The veteran did not file a notice of disagreement to 
initiate an appeal from the May 1968 rating decision.  The 
May 1968 rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, when a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and 
clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  38 
C.F.R. §§ 3.156(a) and 3.159(b).  These specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  As the appellant filed his claims seeking to reopen in 
September 2001, the Board considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2003).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Here, the RO declined to reopen the veteran's service 
connection claim for septectomy.  This issue will be 
addressed first below.  Second, the RO adjudicated the issue 
of entitlement to service connection for back disorder de 
novo, the RO essentially reopened the veteran's claim for 
service connection for back disorder.  The Board agrees and 
will address this issue second.

Septectomy

Evidence considered at the time of  the May 1968 rating 
decision included service medical records and VA examination 
report March 1968.  Service medical records demonstrate that 
enlistment examination dated in July 1961 noted that the 
veteran was found to have a thickened septum.  In September 
1962, the veteran had a septectomy.  The operation report 
indicates that the veteran's chief complaint was difficulty 
breathing through the nose. The diagnosis was deflection of 
nasal septum, cause unknown.  In August 1963, the veteran 
complained about daily headaches since the septectomy.  
Following examination, the examiner concluded that there was 
no evidence of acute sinusitis (or any sinusitis for that 
matter) and a diagnosis of vasomotor rhinitis and spetal spur 
with adhesion to left turbinate.  Separation examination in 
December 1964 did not reveal any clinical findings of current 
residuals involving the 1962 septectomy.  VA examination 
report in March 1968 also failed to make any findings of 
current residuals involving the 1962 septectomy.

In the May 1968 rating decision, the RO denied the service 
connection claim for septectomy on the basis that the 
septectomy was remedial in nature for pre-existing condition 
and was not the basis for service connection.  

Evidence received since the May 1968 include VA medical 
records from 1999 to 2002, private medical records from 
Manuel Moreno, D.C. dated in May and October 2003, and 
statements from the veteran.  Review of the record shows no 
new medical evidence that the veteran's condition resulting 
in a septectomy was not pre-existing service.  Moreover, 
there is no new evidence indicating any residuals from the 
septectomy.  In his substantive appeal received May 2003, the 
veteran alleged that his service caused severe headaches and 
that his nose condition was worsened in service.  However, 
there is no new objective medical evidence supporting the 
veteran's argument.  In fact, VA x-ray report dated in 
October 2002 indicated that paranasal sinuses were normal.  
The veteran's assertions or theories for his claim are not 
considered new and material evidence. 

As such, the evidence received subsequent to the May 1968 
rating decision is not "new and material" as contemplated 
by 38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim.  38 U.S.C.A. § 5108.  

Back Disorder Claimed as Lumbar Back Disorder and Thoracic 
Spine Sprain

Evidence considered at the time of the May 1968 included 
service medical records and a VA examination report dated in 
March 1968.  Service medical records indicate that in 
November 1963 the veteran complained of pain in his neck and 
left thoracic spine following an injury when lifting a piece 
of railroad track.  Clinical record dated in November 1963 
noted that the veteran was diagnosed with a sprain of 
thoracic spine.  In May 1964 clinical record indicated that 
the veteran was given a permanent restriction to no heavy 
lifting.  Separation examination in December 1964 indicated 
to refer to orthopedic consult for back disorder.  A December 
1964 orthopedic report noted that the veteran was 
asymptomatic at that time.  X-ray examination revealed 
wedging of a chronic nature of the middle dorsal vertebra.  
The diagnosis was asymptomatic residual, juvenile 
epiphysitis.  

VA examination report dated in March 1968 did not reveal any 
clinical findings involving a back disorder.  

In the May 1968 rating decision, the RO denied the service 
connection claim for back disorder on the basis that the VA 
examination report in March 1968 failed to note any current 
back disorder, including thoracic sprain found in service.  

Evidence received since the March 1968 rating decision 
includes VA medical records between 1999 to 2002 showing that 
the veteran was diagnosed with degenerative joint disease of 
the cervical spine and degenerative changes of the thoracic 
spine.  This evidence demonstrates that the veteran has a 
current back disorder involving the cervical and thoracic 
spine, which goes to the basis of the May 1968 rating 
decision.  As such, the Board finds that the above medical 
evidence raises a reasonable possibility of substantiating 
the claim of service connection for back disorder.  As such, 
evidence received since the May 1968 rating decision is new 
and material, and the veteran's claim of entitlement to 
service connection for back disorder, claimed as lumbar back 
disorder and thoracic spine sprain, has been reopened.  

Duty to notify and assist

Having reopened the claim for service connection for back 
disorder claimed as lumbar back disorder and thoracic spine 
sprain, the Board must now consider whether the RO has 
fulfilled its duties to notify and assist. As noted earlier, 
the RO having reopened the claim, notified the veteran of the 
information needed to support his service connection claim 
and the types of evidence VA would assist the veteran in 
obtaining in a January 2002 letter prior to the May 2002 
rating decision and by an October 2002 letter and November 
2002 Statement of the case.  Further, the record shows that 
the RO has undertaken all possible development for this 
claim, and all known service medical records, VA and private 
medical records, and VA examination report in June 2003 have 
been obtained and associated with the claims file.  The Board 
finds that, based on the circumstances described above, the 
requirements under the VCAA have been satisfied.  The claim 
having been reopened, the merits will be addressed by the 
Board in the decision that follows.

Service Connection

The veteran claims service connection for back disorder 
claimed as lumbar back disorder and thoracic spine sprain.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.  § 3.303(d) (2003).  Service connection 
may be established when arthritis is manifested to a 
compensable degree within one year following service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

As noted above, the veteran's service medical records 
demonstrated treatment for an injury to his thoracic spine 
and neck or cervical spine.  He was diagnosed with a thoracic 
spine sprain in 1963, but orthopedic examination in December 
1964 found that the veteran was asymptomatic.  The diagnosis 
was asymptomatic residual, juvenile epiphysitis.  
Additionally, the Board notes that service medical records 
are negative for lower back problems.  

There is no supporting evidence of any complaints of or 
treatment for any back problems for several years after 
service.  As noted above, VA medical records from 1999 to 
2002 demonstrate degenerative joint disease of the cervical 
spine and degenerative changes of the thoracic spine.  

VA hospital records in December 2001 note that the veteran 
had complaints of right lower extremity and back pain, which 
had been especially bad for the previous six months after he 
fell in the garage.  The initial diagnosis was lumbar 
stenosis.  The examiner reported decompression at L3-4 and 
L4-5.  Postoperative diagnosis was lumbar stenosis at L3-4 
and L4-5.  Follow-up clinical record in January 2002 noted 
that there was a clean surgical scar and that pain was 
improving.  

VA orthopedic consultation report dated in August 2002 that 
the veteran was diagnosed as having status postoperative 
lumbar spine surgery, improved and spondylosis deformans of 
the cervical spine.  VA x-ray report dated in October 2002 
note segmental spondylosis, moderate to severe, possibly a 
sequela of old injury to the thoraco-cervical area.  There 
was also mild thoraco-cervical scoliosis and mild to moderate 
reversal of the lordosis is associated with mild to moderate 
degenerative change.  VA x-ray report in October 2002 note 
Schmorl's nodes involving L2-3-4-5.  No other significant 
findings.  Bone density examination report in October 2002 
indicated that L1-2 was normal and L3-4 was deleted due to 
laminectomy.  As indicated above, there is no evidence of 
arthritis or degenerative changes to the lower, thoracic, or 
cervical spine for many years after service.  Therefore, the 
service connection presumption does not apply.  38 C.F.R. 
§§ 3.307, 3.309 (2003).  

In medical statements, M. Moreno, D.C. opined that the 
veteran's lumbar back disorder and thoracic spine sprain 
sustained by the veteran are directly related to his injury 
incurred in service in November 1963.  However, Dr. Moreno 
provided no basis to support this opinion.  Moreover, the two 
medical statements of record from Dr. Moreno made no 
reference to a thoracic spine diagnosis or any other 
diagnosis involving the thoracic spine.  Therefore, it is 
unclear what thoracic spine disorder Dr. Moreno is relating 
to service.  Nevertheless, the medical evidence does not show 
complaints or treatment involving the thoracic spine after 
service until he received the December 2001 VA x-ray of the 
thoracic spine, more than 35 years after service.  The x-ray 
report in December 2001 noted degenerative changes to the 
thoracic spine, but no such radiological findings were made 
during service or within one year following service.  

The Board finds that Dr. Moreno's statements have little 
probative weight in this case.  These statements do not 
certify that Dr. Moreno's opinion is based on a review of the 
service medical records or any of the medical findings or 
medical history in the post-service evidence.  Dr. Moreno did 
not explain how the veteran's current lumbar back disorder is 
related to his service injury when there were no complaints 
of lower back problems in service or any treatment involving 
the lower back in the record until several years after 
separation from service.  

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the Court, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous court findings regarding 
syntax necessary to establish medical nexus).  The Court 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  However, in Bloom the Court recognized that an 
opinion, with no clinical data or other rationale to support 
it or other evidence of record to give it substance, was 
"purely speculative."  Id.  The Board finds that Dr. Moreno's 
statements do not contain the degree of medical certainty 
that is necessary for a medical opinion, sufficient to 
establish a plausible medical nexus.  Thus, the Board finds 
that these are conclusory statements that do not include 
clinical data or other evidence in the service medical 
records or post-service medical evidence to support the 
conclusion.  As such, these statements are not competent 
medical evidence.

In contrast, the opinion rendered by the VA physician who 
performed the June 2003 VA spine examination is more 
probative of the issue regarding causation than the statement 
of Dr. Moreno.  The physician certified a review of the 
claims folder in connection with the examination and his 
opinion is based on a far greater history of the veteran's 
medical background.  The physician performed his own physical 
examination of the lumbosacral and cervical spines in 
rendering this medical opinion.  The examiner opined that the 
veteran's current back disorders are not related to his upper 
back and thoracic spine problems noted in service.  The 
examiner based his opinions on the fact that the radiological 
findings in service were most likely congenital in origin 
with some compression of the vertebra on the dorsal spine.  
The examiner further noted that the veteran had several 
injuries to his back that most likely occurred during all his 
years at his job with the sanitation department with handling 
of heavy equipment.  For the above reasons, the Board finds 
that the June 2003 VA medical opinion is entitled to a 
greater degree of probative weight in this case.  

With regards to the current cervical spine disorder, there 
are no medical opinions of record indicating that this 
disorder is related to service.  In addition, the opinion 
from the June 2003 VA examination report is supported by the 
fact that there were no further complaints of or treatment 
for neck problems in service following his initial injury in 
1963 and there is no complaints or treatment for his cervical 
spine for many years after service. 

As for the statements of the veteran, the veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994). However, he is not competent to offer medical opinion 
as to cause or etiology of the claimed disability as there is 
no evidence of record that the veteran has specialized 
medical knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Although the veteran contends that his current back disorder, 
including lower, thoracic and cervical spine problems are 
related to service, review of the evidence of record shows 
that these disorder are not related to service.  As there is 
no competent evidence of record relating his current back 
disorders to service, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim is denied.





ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for septectomy; 
the appeal is denied.  

New and material evidence to reopen the veteran's service 
connection claim for back disorder, claimed as lumbar back 
disorder and thoracic spine sprain, was submitted; to this 
extent only, the claim is granted.  

Entitlement to service connection for back disorder, claimed 
as lumbar back disorder and thoracic spine sprain, is denied; 
the appeal is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



